TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00458-CR




                                   Wydall Hallett, Appellant

                                                v.

                                 The State of Texas, Appellee



     FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 50,131, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




               Appellant Wydall Hallett pleaded guilty to attempted burglary of a habitation. See

Tex. Penal Code Ann. §§ 15.01 (West 1994); 30.02 (West Supp. 2001). The court adjudged him

guilty and assessed punishment at imprisonment for ten years.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.

1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). A copy of counsel’s brief was delivered to appellant, and appellant

was advised of his right to examine the appellate record and to file a pro se brief.
               Appellant has filed a pro se brief in which he contends that evidence of other,

unadjudicated offenses was improperly admitted during the punishment hearing. Contrary to

appellant’s contention, evidence of other offenses shown beyond a reasonable doubt to have been

committed by the defendant are relevant and admissible at sentencing, whether or not they have

resulted in a conviction. Tex. Code Crim. Proc. Ann. art. 37.07, § 3(a) (West Supp. 2001).

               Appellant also complains that he received ineffective assistance of counsel at trial

and on appeal, and that certain documents were improperly altered by the prosecutor. There is

no support in the record for these allegations.

               We have reviewed the record, counsel’s brief, and the pro se brief, and agree that

the appeal is frivolous. The judgment of conviction is affirmed.




                                             __________________________________________

                                             Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed: February 1, 2001

Do Not Publish




                                                  2